IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

IN THE MATTER OF THE SEARCH OF | Case No. 1:20-MJ-00008-MMS

Priority Mail Parcel 9505 5104 1393 0030
3151 02 addressed to “William Norton
64331 Roy Rd. Coos Bay, Oregon 97420-
8761” located at 341 W Tudor Rd. Ste.
208, Anchorage, AK 99503

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41
FOR A WARRANT TO SEARCH AND SEIZE

 

I, Postal Inspector Kevin Horne, being first duly sworn, hereby depose

and state as follows: aa Feb 05 2020

INTRODUCTION AND AGENT BACKGROUND =—————s——— C)NCSCS
1. In this warrant application, I seek authority to search Priority Mail Parcel
9505 5104 1898 0080 3151 02 addressed to “William Norton 64331 Roy
Rd. Coos Bay, Oregon 97420-8761” listing a return address of “Morgan
P.O. Box 6457 Sitka, AK 99835” weighing approximately one (1) pounds,
twelve (12) ounces, (hereinafter “The Subject Parcel”) for controlled
substances or proceeds thereof in violation of Title 21 U.S.C. Sections
841(a)(1) and 843(b), Title 18, United States Code, Section 1716, Title 18,
United States Code, Section 1956, and Title 18, United States Code,
Section 1957.
2. lamaU.S. Postal Inspector employed by the Seattle Division of the U.S.
Postal Inspection Service, specifically in the Anchorage Domicile. Iama

sworn federal law enforcement officer empowered to investigate criminal

Case 1:20-mj-O0008-MMS Document 1-1 Filed 02/05/20 Page 1 of 11
ee Feb 05 2020

activity involving or relating to the United States Postal Service and/or
United States Mail. As part of my duties, I investigate incidents where
the United States mail system is used for the purpose of transporting non-
mailable matter, including controlled substances in violation of Title 21,
United States Code, Sections 841(a)(1) Possession with Intent to
Distribute a Controlled Substance, and Title 21, United States Code,
Section 843(b), Use of a Communication Facility to Facilitate the
Commission of a Federal Drug Felony.
. lama U.S. Postal Inspector and have been so employed since April of
2017. I attended and graduated from a three-month Basic Inspector
Training (BIT) academy operated by the United States Postal Inspection
Service (USPIS) in June 2017. While attending the BIT academy, I
received training and instruction on investigating federal crimes that use
the U.S. Mail including but not limited to the sending of illegal drugs
through the U.S. Mail, robbery and burglary of postal facilities,
destruction of government property, theft of U.S. Mail, possession of
stolen U.S. Mail, mail and bank fraud, identity theft, and counterfeit
personal checks and identifications..

Prior to my employment with the USPIS, I was employed for eight years
by the Federal Air Mashed Service (FAMS) as a Federal Air Marshal
(HAM). While assigned to the FAMS, I served as team leader on domestic

and international flight missions. From 2010 to 2011, I was assigned to

2 Affidavit in Support of Search Warrant
1:20-MJ-00008-MMS

Case 1:20-mj-O0008-MMS Document 1-1 Filed 02/05/20 Page 2 of 11
s Feb 05 2020

the Visible Intermodal Prevention and Response Team (VIPR). After my
assignment to the VIPR Team I was assigned to the Mission Operation
Center where I served as a watch officer from 2016 to 2017.

. In May 2008 I received a bachelor’s degree in Criminal Justice from
Virginia Wesleyan College in Virginia Beach, VA.The following
information is based on my own knowledge, information obtained from
other law enforcement agents and officers, and from specific sources as set
forth herein. This affidavit is intended to show only that there is
sufficient probable cause for the requested warrant and does not set forth
all of my knowledge about this matter.

BACKGROUND INFORMATION ABOUT SUSPECT PARCELS

 

. Based on my experience, training, and discussion with other law
enforcement officers experienced in drug investigations, I know that
certain indicators exist when persons use the United States Mails to ship
controlled substances from one location to another. Indicators for parcels
that contain controlled substances include, but are not limited to the
following:

a. It is a common practice for the shippers of controlled substances to
use Priority Mail Express and Priority Mail because the parcels
arrive faster and within two to three days, but this may vary in |
Alaska due to geographical location and weather. This service is

also commonly used so the parcel can be tracked.

3 Affidavit in Support of Search Warrant
1:20-MJ-00008-MMS
Case 1:20-mj-O0008-MMS Document 1-1 Filed 02/05/20 Page 3 of 11
Me) Feb 05 2020

b. Shippers of controlled substances will often utilize cash as payment
instead of credit or debit cards. These payment practices are used
by narcotics traffickers to hide their true identity and make it
difficult for Law Enforcement to identify them.

c. These parcels in many instances contain a fictitious return address,
incomplete return address, no return address, the return address is
same as the addressee address, or the return address does not
match the place where the parcel was mailed from. These packages
are also sometimes addressed to or from a commercial mail
receiving agency G.e., UPS Store). These address practices are used

by narcotics traffickers to hide the true identity of the person(s)
shipping and/or receiving the controlled substances from law
enforcement officials.

d. When the shipper mails controlled substances from a particular

area or state, the proceeds from the sale of these controlled
substances may be returned to the shipper. Based on experience
and discussions, there are known source states from where
controlled substances might be mailed, including California,
Oregon, Washington, Arizona, Texas and Puerto Rico. It is also

common for narcotics traffickers to ship controlled substances from

source states to Anchorage, AK, and then distribute the controlled

4 Affidavit in Support of Search Warrant
1:20-MJ-00008-MMS

Case 1:20-mj-O0008-MMS Document 1-1 Filed 02/05/20 Page 4 of 11
2 som

substances from Anchorage to the smaller and more remote areas of
Alaska.

e. In order to conceal the distinctive smell of controlled substances
from narcotic detector dogs, these packages tend to be wrapped
excessively in bubble-pack and wrapping plastic, and are sometimes
sealed with the use of tape around all the seams. Also, the parcels
often contain other parcels which are carefully sealed to prevent the
escape of odors. Sometimes perfumes, coffee, dryer sheets, tobacco
or other smelling substances are used to mask the odor of the
controlled substances being shipped.

f. In order to conceal the identity of the recipient, parcels containing
controlled substances will often not require a signature upon
delivery. This allows the carrier to leave the parcel at the recipient
address without it being physically accepted by the intended
recipient so they cannot be identified.

FEDERAL STATUTES
7. Based on my investigation in this case, I submit that there is probable
cause to search Priority Mail Parcel 9505 5104 1393 0030 3151 02 for
evidence, fruits, and instrumentalities of violations of the following
federal statutes:
a. Title 21, United States Code, Section 841 generally prohibits the

“knowing or intentional manufacture, distribution, dispensing, or

5 Affidavit in Support of Search Warrant
1:20-MJ-00008-MMS

Case 1:20-mj-O0008-MMS Document 1-1 Filed 02/05/20 Page 5 of 11
es Feb 05 2020

possession with intent to manufacture, distribute, or dispense, a
controlled substance[.]”

b. Title 21, United States Code, Section 843(b) criminalizes the
knowing or intentional use of any communication facility in
committing or in causing to facilitate the commission of any act or
acts constituting a felony under any provision of this subchapter or
subchapter II of this chapter.

c. Title 18, United States Code, Section 1716 prohibits the mailing of
nonmailable matter, including, but not limited to, poison, and “all

other natural or artificial articles, compositions, or materials which

 

 

may kill or injure another, or injure the mails or other property,
whether or not sealed as first class matter[,]”

d. Title 18, United States Code, Section 1956 prohibits knowingly
being involved in a financial transaction which represents the
proceeds of some form of unlawful activity, conducts or attempts to
conduct such a financial transaction which in fact involves the
proceeds of specified unlawful activity.

e. Title 18, United States Code, Section 1957 prohibits knowingly
engaging or attempting to engage in a monetary transaction in

criminally derived property.

6 Affidavit in Support of Search Warrant
1:20-MJ-00008-MMS
Case 1:20-mj-O0008-MMS Document 1-1 Filed 02/05/20 Page 6 of 11
: Feb 05 2020

STATEMENT OF PROBABLE CAUSE we

8. On January 8, 2020, I received information from Coast Guard
Investigation Service (CGIS), regarding narcotics being Seeeia au Coos
Bay, OR to Sitka, Alaska.

9. On January 31, 2020, I received information from the Postal Inspection
Service regarding a suspicious parcel sent from Sitka, Alaska to Coos Bay,
Oregon suspected of containing narcotics or narcotics proceeds. Through
the research of Postal Databases I identified The Subject Parcel as
being suspicious.

A. The Subject Parcel was mailed from Sitka, AK to Coos Bay, Oregon
via Priority Mail.

B. The Subject Parcel postage was paid for in cash, a common practice
snare those involved with the trafficking of narcotics as a means to
avoid being tracked by law enforcement.

C. CGIS Information regarding narcotics being shipped from Coos Bay,

OR to Sitka, Alaska.

10.0On February 4, 2020, I observed the Subject Parcel being sent to “William
Norton 64331 Roy Rd. Coos Bay, Oregon 97420-8761” listing a return
address of “Morgan P.O. Box 6457 Sitka, AK 99835” weighing

approximately one (1) pounds, twelve (12) ounces. The Subject Parcel is

7 Affidavit in Support of Search Warrant
1:20-MJ-00008-MMS

Case 1:20-mj-O0008-MMS Document 1-1 Filed 02/05/20 Page 7 of 11
el Feb 05 2020

a White Priority Mail Envelope. The Subject Pa is affixed with a
postage label in the amount of $11.75, and was mailed from Sitka, AK, on
January 30, 2020. A photograph of the Subject Parcel is included in
Exhibit 1.

11.The Subject Parcel contains indicators that in my training and experience
are consistent with packages known to contain contraband.

12.A search of “CLEAR” was conducted on the recipient of the Subject Parcel,
“64331 Roy Rd. Coos Bay, Oregon 97420” The data provided by “CLEAR”
is a combination of over 33 billion records from over 8,800 different data
sources which are updated daily, weekly, monthly, and annually,
depending on the particular data source. The search does associate
William Norton with the address.

13.A search of “CLEAR” was conducted on the return address “P.O. Box 6457
Sitka, AK 99835” The search did not associate the mai “Morgan” with
the address. Based on my training and experience and experience with
other law enforcement officers, I know people who utilize the U.S. Mail to
traffic narcotics often do use fictitious names and addresses on parcels in
an effort to remain anonymous to law enforcement.

14.On February 4, 2020, I made arrangements for Alaska State Troopers
(AST) K-9 Handler Cooper and his canine “Balu” to examine the Suspect

Parcel at the Postal Inspection Service Office in Anchorage Alaska.

8 Affidavit in Support of Search Warrant
1:20-MJ-00008-MMS

Case 1:20-mj-O0008-MMS Document 1-1 Filed 02/05/20 Page 8 of 11
15.On February 4, 2020, at approximately 1:41 PM, AST K-9 Officer Cooper
and his canine “Balu” searched an area at the Postal Inspection Service
Office for The Subject Parcel. At approximately 1:45 PM AST Officer
Cooper, “Balu’s” handler, advised me that the canine located The Subject
Parcel and exhibited a change in behavior consistent with the presence of
an odor of a controlled substance the canine is trained to recognize.
Attached hereto as Exhibit 2 and incorporated herein by reference is a
true and correct copy of a written statement provided by AST K-9 Officer
Cooper which sets forth “Balu’s” training and experience as a narcotics
detector dog.

16.On February 5, 2020, I contacted the Sitka Post Office regarding “P.O.
BOX 6457.” The Postmaster provided me P.O. BOX information for Box
6457. The information stated that Robbie Morgan rents “P.O. Box 6457” in
Sitka, Alaska.

17. The Subject Parcel is currently in my custody at my office at 341 W.
Tudor Rd., Suite 208, Anchorage, AK 99503, and is in its original sealed

| and intact condition.

iI an

 
 

= FEB 05 2020
//
//
//
9 Affidavit in Support of Search Warrant

Case 1:20-mj-00008-MMS_ Document 1-1 PRE OMER EM Bage 9 of 11
//

l FEB 05 202

 

/
//

//

CONCLUSION
18. Based on my training and experience as a Postal Inspector and the
aforementioned factors, I believe there is probable cause the Subject
Parcel, Priority Mail Parcel 9505 5104 1393 0030 3151 02, contains
controlled substances and/or other evidence of violations of Title 21,
United States Code, Sections 841(a)(1) and 8438(b), Title 18, United States
Code, Section 1716, Title 18, United States Code, Section 1956, and Title

18, United States Code, Section 1957.

 

evin Hprne.

United States Postal Inspector
USPIS Anchorage Domicile

Subscri and sworn to before me
this S__ day of February,,2020:
y / ‘S7 = ON
[= f . £

United tates M: ail sta ‘tae
District of Alaska \ 3}
4

 

ae Affidavit in Support of Search Warrant
Case 1:20-mj-00008-MMS Document 1-1 GENESEE ™MSage 10 of 11
Anchorage, Alaska FEB 05 2020

 

 

 

11 Affidavit in Support of Search Warrant
Case 1:20-mj-00008-MMS Document 1-1 ‘AY GSMSAYMSage 11 of 11
